DETAILED ACTION
Claims 1-20 are presented for examination.
The present application is being examined under AIA  (America Invents Act) First Inventor to File.
This Office Action is Non-Final.
Claims 1, 12 and 16 are independent claims. Claims 2-11, 13-15, 17-20 are dependent claims. 
This action is responsive to the following communication: corresponding claims filed on 06-08-2020.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10-21-2020 and 11-09-2021 are in compliance with the provisions of 37 CFR 1.97

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8, 11-13, 15-16, 19-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(1) as being anticipated by Patent No. 8,319,567 (hereinafter Audy). 
Audy discloses a semiconductor die with clock control, the semiconductor die comprising: 
a plurality of pins comprising a supply pin and a first clock interface pin; and (V1 and CLK1; Fig’s. 1-2)
a clock interface circuit configured to output a clock signal, the clock interface circuit coupled to the supply pin and the first clock interface pin, (oscillator system to output CLK2, in which the oscillator system is coupled to V1 and CLK1; illustrated by Fig’s. 1-2) 
wherein the clock interface circuit comprises: an oscillator configured to generate an oscillator signal; and (OSC A & OSC B to generate CLK2; Fig’s. 1-2) 
a first comparator (comparator 22; Fig’s. 1-2 ) configured to control operation of the clock interface circuit in a selected clock control mode chosen from two or more clock control modes based on comparing an electrical characteristic of the first clock interface pin to a comparison threshold, (Col. 4 lines 3-11 states that “a comparator (22, 24) which toggles an output when the ramping voltage crosses a reference voltage”. The schematic from Fig’s. 1-2 illustrates how the output from comparator 22 is used as an input to control the CLK2 output mode. This mode selection is controlled by “ syncmode” signal that is so arranged “when SYNCMODE is in a first state, mode selection switching circuits 40 and 44 connect comparator output 26 to one-shot circuit 
30 and comparator output 28 to one-shot circuit 32, respectively, and connect 
V.sub.ref1 and V.sub.ref2 to comparators 22 and 24, respectively, causing oscillators A and B to operate independently.  Switching SYNCMODE to a second state serves to couple each comparator output to the one-shot circuit of the opposite oscillator and 
wherein the two or more clock control modes includes a first clock control mode in which the clock interface circuit generates the clock signal based on an input clock signal received on the clock interface pin, and (Col. 4 lines 3-11 states that “a comparator (22, 24) which toggles an output when the ramping voltage crosses a reference voltage” based on value V1. The schematic from Fig’s. 1-2 illustrates how the output from comparator 22 is used as an input to control the CLK2 output mode. This means, the output CLK2 is controlled as function of V1 value and CLK 1 value. Indeed,  Fig 1c illustrates the system operating in a first mode by generating a CLK2 that is out of phase based on clk1, when OSC A and OSC B are synchronized) 
a second clock control mode in which the clock interface circuit generates the clock signal based on the oscillator signal. (Col. 4 lines 3-11 states that “a comparator (22, 24) which toggles an output when the ramping voltage crosses a reference voltage” based on the value V1. The schematic from Fig’s. 1-2 illustrates how the output from comparator 22 is used as an input to control the CLK2 output mode. This mode selection (i.e., enabled state) is controlled by “syncmode” signal that is so arranged “when SYNCMODE is in a first state” . In this state, oscillators A and B are operating independently causing the system to generate a CLK2 that is different than when oscillators A and B are synchronized because “first and second oscillators operate at 
As per claims 2, 13, Audy discloses wherein a voltage level of the first clock interface pin tunes an oscillation frequency of the oscillator in the second clock control mode. (the systemm (The oscillators are typically out-of-phase when synchronized, with the phase difference varying with the magnitude of the reference signals applied to the comparators; abstract) 
As per claims 8, 15 Audy discloses wherein the clock interface circuit further comprises a voltage source configured to generate the comparison threshold based on a voltage level of the supply pin. (Vref ; Fig. 2) 
As per claim 11, Audy discloses further comprising a chopper amplifier having an input chopping circuit and an output chopping circuit controlled by the clock signal. (one clokc circuit: Fig. 2) 
As per claims 19, Audy discloses further comprising an external clock source configured to provide the clock signal to the first clock interface pin. (Clk 1; Fig 2) 
As per claim 20, Audy discloses further comprising a second semiconductor die comprising a core circuit that receives the clock signal. (Clk 2; Fig 2)





Allowable Subject Matter
Claims 3-5, 6-7, 9-10, 14, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Relevant Prior Art
Pertinent prior art for the instant application is U.S. Patent No. 9,490,824 by Singh et al. which discloses the invention directed to  A phase-locked loop (PLL) for generating an oscillating signal includes a frequency bounding circuit.  When a frequency of the oscillating signal is greater than a first threshold value, which is greater than a maximum normal operational frequency of the PLL, the frequency bounding circuit forces a charge pump to discharge a loop filter until the oscillating signal frequency is less than a second threshold value that is within the normal operational 
frequency range of the PLL.  When the frequency of the oscillating signal is less than a third threshold value, which is less than a minimum normal operational frequency of the PLL, the frequency bounding circuit forces the charge pump to charge the loop filter until the oscillating signal frequency is greater than a fourth threshold value that is within the normal operational frequency range of the PLL.



Conclusion

With respect to any newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See MPEP §714.02 and § 2163.06. For example, when responding to this office action, applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist the examiner in locating appropriate paragraphs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUREL PRIFTI whose telephone number is (571)270-1743.  The examiner can normally be reached on M-F 8 a.m.- 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Ngoc Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Aurel Prifti     
 Primary Examiner
Art Unit 2186
Tel. (571) 270-1743
Fax (571) 270-2743

aurel.prifti@uspto.gov